EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 2 April 2021 has been entered.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Duane M. Byers (Reg. No. 33,363) on 19 and 21 April 2021.

The application has been amended as follows:
IN THE SPECIFICATION
In the abstract, the numbers in parentheses (four instances) have been deleted, for example, “(8)” has been deleted.

IN THE CLAIMS
In Claim 1, last line, the period has been replaced by a comma, and the phrase - - the ultrasonic transducer comprising an ultrasonic generator and an ultrasonic transmission device coupled to the generator, the transmission device further comprises a rear body and a bolt, the ultrasonic generator 

In Claim 7, the phrase “the ultrasonic transducer comprises an ultrasonic generator and an ultrasonic transmission device coupled to the generator, the transmission device comprising a front body fitted with a tool securing member arranged at a nodal plane of the ultrasonic waves generated in the transducer, the transmission device further comprises a rear body and a bolt, the ultrasonic generator being compressed between the front body and the rear body by the bolt” has been replaced by - - the transmission device comprises a front body fitted with a tool securing member arranged at a nodal plane of the ultrasonic waves generated in the transducer - -.

Claim 9 has been cancelled.

In Claims 11 and 13, line 2, “(28)” has been deleted.

In Claim 20, line 2, “D1, D1” has been replaced by - - D1, D2 - -.

In Claim 20, line 4, “D1, D1 and” has been replaced by - - D1, D2, - -.

In Claim 20, the bullets have been deleted.

In Claims 25, 29, and 31-32 the dashed bullets have been deleted.

In Claim 29, line 1, “(3)” has been deleted.

In Claim 29, last line, the period has been replaced by a semicolon, a carriage return and indent have been added, and the phrase - - the ultrasonic generator comprising at least one pair of superimposed piezoelectric members, said pair being screwed in the body with a bolt, the suction channel extending through the bolt. - - has been added.

In Claim 32, line 2, “D1, D1” has been replaced by - - D1, D2 - -.

In Claim 32, line 3, “D1, D1 and” has been replaced by - - D1, D2, - -.

In Claim 33, line 2, “D1, D1” has been replaced by - - D1, D2 - -.

In Claim 33, line 3, “D1, D1 and” has been replaced by - - D1, D2, - -.

In Claim 33, second-to-last line, the dashed bullets have been removed. Carriage returns and indents have been added before “for D1/D2” and “for D2/D3” (as in Claim 32; claim 33 is the same as claim 32 except for its dependency).

Reasons for Allowance
Claims 1-3, 6-7, 10-11, 13, 18, 20-22, 24-29, and 31-33 are allowed.

The following is an examiner’s statement of reasons for allowance:
The independent claims overcome the prior art since they require a suction channel extending through the bolt in combination with the other claim limitations.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0070221 shows bolt (Fig. 1, non-labeled) through ultrasonic generator (4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652